- 1 -


EXHIBIT 10.11
ENBRIDGE INC.
RESTRICTED STOCK UNIT PLAN (2006), as revised



1.
PURPOSE

The purpose of the Restricted Stock Unit Plan (2006) (the “Plan”) is to:
(a)
assist in attracting, retaining, engaging, and rewarding Participants of the
Corporation; and

(b)
provide an opportunity for Participants to earn competitive total compensation.


2.
DEFINED TERMS

In this Plan (including any schedules to this Plan):
(a)
“affiliate” has the meaning ascribed to that term in the Securities Act
(Alberta);

(b)
“Board” means the Board of Directors of the Corporation;

(c)
“CEO” means the Chief Executive Officer of the Corporation;

(d)
“Change of Control” means:

(i)
the sale to a person or acquisition by a person not affiliated with the
Corporation or its Subsidiaries of assets of the Corporation or its Subsidiaries
having a value greater than 50% of the fair market value of the assets of the
Corporation and its Subsidiaries determined on a consolidated basis prior to
such sale whether such sale or acquisition occurs by way of reconstruction,
reorganization, recapitalization, consolidation, amalgamation, arrangement,
merger, transfer, sale or otherwise;

(ii)
any change in the holding, direct or indirect, of shares of the Corporation by a
person not affiliated with the Corporation as a result of which such person, or
a group of persons, or persons acting in concert, or persons associated or
affiliated with any such person or group within the meaning of the Securities
Act (Alberta), are in a position to exercise effective control of the
Corporation whether such change in the holding of such shares occurs by way of
takeover bid, reconstruction, reorganization, recapitalization, consolidation,
amalgamation, arrangement, merger, transfer, sale or otherwise; and for the
purposes of this Plan, a person or group of persons holding shares or other
securities in excess of the number which, directly or following conversion
thereof, would entitle the holders thereof to cast 20% or more of the votes



February 16, 2017
 
 




--------------------------------------------------------------------------------

- 2 -


attaching to all shares of the Corporation which, directly or following
conversion of the convertible securities forming part of the holdings of the
person or group of persons noted above, may be cast to elect directors of the
Corporation shall be deemed, other than a person holding such shares or other
securities in the ordinary course of business as an investment manager who is
not using such holding to exercise effective control, to be in a position to
exercise effective control of the Corporation;
(iii)
any reconstruction, reorganization, recapitalization, consolidation,
amalgamation, arrangement, merger, transfer, sale or other transaction involving
the Corporation where shareholders of the Corporation immediately prior to such
reconstruction, reorganization, recapitalization, consolidation, amalgamation,
arrangement, merger, transfer, sale or other transaction hold less than 50% of
the shares of the Corporation or of the continuing corporation following
completion of such reconstruction, reorganization, recapitalization,
consolidation, amalgamation, arrangement, transfer, sale or other transaction;

(iv)
the Corporation ceases to be a distributing corporation as that term is defined
in the Canada Business Corporations Act;

(v)
any event or transaction which the Board, in its discretion, deems to be a
Change of Control; or

(vi)
Incumbent Directors ceasing to be a majority of the Board;

provided that:
(vii)
any transaction whereby shares held by shareholders of the Corporation are
transferred or exchanged for units or securities of a trust, partnership or
other entity which trust, partnership or other entity continues to own directly
or indirectly all of the shares of the Corporation previously owned by the
shareholders of the Corporation and the former shareholders of the Corporation
continue to be beneficial holders of such units or securities in the same
proportions following the transaction as they were beneficial holders of shares
of the Corporation prior to the transaction will be deemed not to constitute a
change of control; and

(viii)
any change of control initiated or commenced by the Board (and whether or not
such transaction was initiated or commenced by the Board shall be conclusively
determined by the Board) will not constitute a change of control for purposes of
this Plan.



February 16, 2017
 
 




--------------------------------------------------------------------------------

- 3 -


(e)
“Code” means the United States Internal Revenue Code of 1986, as amended;

(f)
“constructive dismissal” means, unless consented to by the Participant, any
action that constitutes constructive dismissal of the Participant at common law,
including without limiting the generality of the foregoing:

(i)
where the Participant ceases to be an officer of the Corporation, unless the
Participant is appointed as an officer of a successor to a material portion of
the assets of the Corporation;

(ii)
a material decrease in the title, position, responsibilities, powers or
reporting relationships of the Participant;

(iii)
a reduction in the base salary (excluding any annual incentive bonuses) of the
Participant; or

(iv)
any material reduction in the value of the Participant’s employee benefits,
plans and programs (other than any annual incentive bonus);

Notwithstanding the above, for a Participant who is subject only to the
employment laws of any state of the United States and not to Canadian employment
laws, the term “constructive dismissal” shall not be interpreted under Canadian
law, but shall instead mean, an action that constitutes constructive discharge
from employment of the Participant without Cause pursuant to the employment law,
if any, of the state (including such state’s common law) that applies to such
Participant. All determinations regarding applicable law, including whether a
constructive dismissal has occurred and what state’s law applies, shall be made
by the Corporation in the exercise of its discretion. If the applicable state’s
employment laws do not recognize constructive dismissal, then no constructive
dismissal of the Participant will be deemed to have occurred.
(g)
“Corporation” means Enbridge Inc., and includes any successor entity thereto;

(h)
“Director” means a director of the Corporation;

(i)
“Dividend Reinvestment Plan” means the Dividend Reinvestment and Share Purchase
Plan of the Corporation, as described in the Dividend Reinvestment and Share
Purchase Plan Offering Circular of the Corporation dated January 14, 2000 as
amended from time to time, or any successor plan;

(j)
“Double Trigger Date” has the meaning given to it in subsection 8(i);

(k)
“Fair Market Value” means, as of a particular day, the weighted average of the
board lot trading prices per Share on the Toronto Stock Exchange, or the New
York Stock Exchange, for the last twenty trading days immediately prior to such
day;



February 16, 2017
 
 




--------------------------------------------------------------------------------

- 4 -


(l)
“For Cause” includes “just cause” as defined in the common law and also includes
any circumstance in which the Participant shall have been convicted of a
criminal act of dishonesty resulting or intending to result directly or
indirectly in gain or personal enrichment of the Participant;

(m)
“HRC Committee” means the Human Resources and Compensation Committee of the
Board, established and duly authorized to act in accordance with the By-Laws of
the Corporation;

(n)
“Incumbent Director” means any member of the Board who was a member of the Board
immediately prior to the occurrence of the transaction, elections or
appointments giving rise to a Change of Control and any successor to an
Incumbent Director who was recommended for election at a meeting of shareholders
of the Corporation, or elected or appointed to succeed any Incumbent Director,
by the affirmative vote of the directors, which affirmative vote includes a
majority of the Incumbent Directors then on the Board;

(o)
“Maturity Date” has the meaning given to it in Section 5 and subsection 8(d);

(p)
“Notice Period” means the notice period for termination of employment agreed to
between the Corporation (or its Subsidiary) and the Participant, or, in the
absence of any such agreement, the minimum statutory notice period that may be
required under applicable employment standards legislation.

(q)
“Participant” means an individual who becomes a participant of the Plan in
accordance with Section 4;

(r)
“Plan” means the Restricted Stock Unit Plan (2006) of the Corporation described
in this document, and as the same may be duly amended or varied from time to
time in accordance with the provisions of this Plan;

(s)
“Restricted Stock Unit” means a conditional right to payment which has been
granted to a Participant to receive an amount of money determined in accordance
with the provisions of this Plan;

(t)
“Retirement Plan” means a pension plan of the Corporation established or in
effect from time to time which applies when an employee retires from the
employment of the Corporation or a Subsidiary;

(u)
“Share” means a common share in the capital of the Corporation;

(v)
“Subsidiary” means:



February 16, 2017
 
 




--------------------------------------------------------------------------------

- 5 -


(i)
any corporation that is a subsidiary (as such term is defined in the Canada
Business Corporations Act) of the Corporation, as such provision is from time to
time amended, varied or re-enacted;

(ii)
any partnership or limited partnership that is controlled by the Corporation
(the Corporation will be deemed to control a partnership or limited partnership
if the Corporation possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of such partnership or limited
partnership, whether through the ownership of voting securities, by contract or
otherwise); and

(iii)
subject to regulatory approval, any corporation, partnership, limited
partnership, trust, limited liability company or other form of business entity
that the HRC Committee determines ought to be treated as a subsidiary for
purposes of the Plan, provided that the HRC Committee shall have the sole
discretion to determine that any such entity has ceased to be a subsidiary for
purposes of the Plan;

(w)
“Term” has the meaning given to it in Section 5;

(x)
“Trading Day” means any day on which the Toronto Stock Exchange is open for
trading; and

(y)
“U.S. Taxpayer” means an individual whose income is subject to U.S. federal
income taxation.


3.
GOVERNANCE

(a)
The HRC Committee will administer the Plan in its sole discretion. The HRC
Committee shall have the full power and sole responsibility to interpret the
provisions of the Plan and to make regulations and formulate administrative
provisions for its implementation, and to make such changes in the regulations
and administrative procedures as, from time to time, the HRC Committee deems
proper and in the best interests of the Corporation. Such regulations and
provisions may include the delegation to any Director or Directors or any
officer or officers of the Corporation or its Subsidiaries of such
administrative duties and powers of the HRC Committee as it may, in its sole
discretion, deem fit. The HRC Committee may amend the Plan to correct, remedy or
reconcile any errors, inconsistencies or ambiguities in this Plan. The
determinations of the HRC Committee in the administration of the Plan shall be
final and conclusive.

(b)
The HRC Committee shall have the authority to approve, for each Restricted Stock
Unit granted under the Plan, the Term of each Restricted Stock Unit granted. The



February 16, 2017
 
 




--------------------------------------------------------------------------------

- 6 -


HRC Committee shall also have the authority to approve any amendments to the
Term; provided that to the extent that a Restricted Stock Unit is subject to
Code Section 409A, no amendment to the Term of such Restricted Stock Unit shall
be made where the amendment provides for the deferral of compensation in a
manner that does not comply with Code Section 409A unless otherwise determined
by the HRC Committee with the consent of the Participant.
(c)
The HRC Committee shall also have the authority to waive any restrictions with
respect to any specific Participants where, in the opinion of the HRC Committee,
it is reasonable to do so and does not prejudice the rights of the Participant
under the Plan or cause the Participant to be subject to adverse tax treatment
under Code Section 409A.

(d)
Grants to Participants will be considered each year, unless otherwise determined
in the sole discretion of the HRC Committee.


4.
PARTICIPATION AND GRANT OF UNITS

(a)
The CEO may recommend to the HRC Committee employees of the Corporation or any
of its Subsidiaries for participation in the Plan. The HRC Committee shall
consider such recommendation and may, in its sole discretion, approve such
recommended employees for participation in the Plan (each such person shall be
referred to as a “Participant”).

(b)
The CEO shall recommend to the HRC Committee for its approval the number of
Restricted Stock Units to be granted in aggregate.

(c)
All grants made to a Participant shall be made on or before September 30 of the
first year of the applicable Term, unless otherwise recommended by the CEO to,
and approved by, the HRC Committee.

(d)
The CEO may issue inducement grants of Restricted Stock Units to any new
employee of the Corporation or a Subsidiary and grants of Restricted Stock Units
to employees of the Corporation or a Subsidiary that are Participants who are
promoted within the first nine months of a fiscal year, or in other unique
circumstances as needed and such grants may be made without approval of the HRC
Committee. Such grants will be reported to the HRC Committee by the CEO at its
next meeting following the date of grant.

(e)
Directors who are not full-time employees of the Corporation or a Subsidiary
shall not be eligible to become Participants.

(f)
A designated employee shall have the right not to participate in the Plan, and
any decision not to participate shall not affect his or her employment with the
Corporation



February 16, 2017
 
 




--------------------------------------------------------------------------------

- 7 -


or a Subsidiary. Participation in the Plan does not confer upon the Participant
any right to continued employment with the Corporation or a Subsidiary.

5.
TERM

Except as otherwise provided herein or unless otherwise determined by the HRC
Committee, each Restricted Stock Unit granted pursuant to the Plan shall have a
fixed term (a “Term”) of not more than 35 months, commencing on January 1 of the
first year of the Term and ending on December 1 of the final year of the Term
(the “Maturity Date”).

6.
MATURITY

Restricted Stock Units issued under this Plan shall mature on the Maturity Date.

7.
PAYMENT

(a)
Amount Payable

The amount payable to each Participant shall in respect of a particular grant of
Restricted Stock Units be the amount determined by multiplying the sum of:
(i)
the number of Restricted Stock Units held by such Participant that matured on
the Maturity Date of such Restricted Stock Units, and

(ii)
the number of Restricted Stock Units that would be credited to such Participant
upon the payment of dividends by the Corporation on the Shares, based on the
number of additional Shares that a Participant would have received had the
matured Restricted Stock Units been treated as Shares under the Dividend
Reinvestment Plan during the Term,

by
(iii)
the Fair Market Value of the Shares as at the Maturity Date.

The amount payable under this section 7(a) will be subject to any proration that
shall apply in accordance with Section 8.
(b)
Timing of Payment

Unless otherwise provided in this Plan, the amount payable to each Participant
pursuant to section 7(a) shall be paid by December 31 of the same year as the
Maturity Date.
(c)
Form of Payment

The amount payable to each Participant pursuant to Section 7(a), unless
otherwise provided in this Plan, shall be paid in cash in the currency of Canada
or the United


February 16, 2017
 
 




--------------------------------------------------------------------------------

- 8 -


States of America and shall be subject to applicable withholding taxes as
required by applicable legislation.

8.
TERMINATION

(a)
Voluntary Termination

If a Participant voluntarily terminates his or her employment with the
Corporation or a Subsidiary, all unpaid and matured Restricted Stock Units held
by such Participant as at the date of the Participant’s termination shall be
payable in accordance with Section 7.
All unmatured Restricted Stock Units held by such Participant as at the date of
the Participant’s termination shall be cancelled as of the last day of such
Participant’s employment with the Corporation (or its Subsidiary).
(b)
Involuntary Termination Other than For Cause

If the employment of a Participant with the Corporation or a Subsidiary is
terminated by the Corporation (or its Subsidiary) for any reason other than For
Cause, all unpaid and matured Restricted Stock Units held by such Participant as
at the last day of the Participant’s employment with the Corporation (or its
Subsidiary) shall be payable in accordance with Section 7.
A number of unmatured Restricted Stock Units held by such Participant on the
last day of employment shall continue to mature in accordance with the Plan. The
number of unmatured Restricted Stock Units that shall continue to mature during
the Notice Period shall be prorated based upon the number of days of active
employment of the Participant during the Term to the number of days in the Term
(and for this purpose the Notice Period shall be counted as active employment).
Such number of Restricted Stock Units shall be paid in accordance with Section
7.
All other unmatured Restricted Stock Units held by such Participant shall be
cancelled as at the last day of the Notice Period.
For the purposes of this subsection 8(b): (i) if a Participant’s employment
terminates due to the constructive dismissal of the Participant; or (ii) if a
Participant ceases to be employed by a Subsidiary because such Participant’s
employer ceases to be a Subsidiary; then each such termination or cessation of
being employed by a Subsidiary shall be treated as an involuntary termination by
the Corporation or a Subsidiary other than For Cause.


February 16, 2017
 
 




--------------------------------------------------------------------------------

- 9 -


(c)
Involuntary Termination For Cause

If the employment of a Participant is terminated by the Corporation or a
Subsidiary For Cause, all unpaid Restricted Stock Units held by such Participant
as at the date of termination, whether matured or unmatured, shall be cancelled
as of the Participant’s last day of employment with the Corporation (or its
Subsidiary).
(d)
Death

If the employment of a Participant with the Corporation or a Subsidiary is
terminated as a result of the death of such Participant, all unpaid and matured
Restricted Stock Units held by the Participant as at the date of death shall be
payable in accordance with Section 7.
For the purposes of this subsection 8(d), the Maturity Date for a number of
unmatured Restricted Stock Units shall be the date of death of the Participant.
The number of unmatured Restricted Stock Units held by such Participant as at
the date of such Participant’s death that mature shall be prorated based on the
number of days of active employment of the Participant during the applicable
Term to the total number of days in the Term. Such Restricted Stock Units shall
be paid in accordance with Section 7 within two and one-half months, or as soon
as reasonably possible thereafter, following the Participant’s death.
All other unmatured Restricted Stock Units held by such Participant shall be
cancelled as at the date of death.
Notwithstanding the foregoing, in no case will payment be made later than
December 31 of the year of the original Maturity Date.
(e)
Retirement

If a Participant has attained the age of 55 and retires from his or her
employment with the Corporation or a Subsidiary pursuant to a Retirement Plan
and he or she is eligible for benefits under a Retirement Plan, all unpaid and
matured Restricted Stock Units held by such Participant as at the date of
retirement shall be payable in accordance with Section 7.
A number of unmatured Restricted Stock Units held by the Participant as at the
date of retirement prorated based on the number of days of active employment of
the Participant during the applicable Term to the total number of days in the
Term, shall continue to mature following retirement in accordance with the Plan.
All other unmatured Restricted Stock Units held by such Participant shall be
cancelled as at the date of retirement.


February 16, 2017
 
 




--------------------------------------------------------------------------------

- 10 -


Notwithstanding the foregoing, should a Participant qualify for retirement under
the definition provided within this subsection 8(e), and should the employment
of such Participant with the Corporation or a Subsidiary be terminated by the
Corporation (or its Subsidiary) for any reason other than For Cause, the
provisions of subsection 8(b) will apply.
(f)
Disability

If the employment of a Participant with the Corporation or a Subsidiary is
terminated as a result of the “disability” of such Participant, all Restricted
Stock Units held by such Participant as at the date of disability, whether
matured or unmatured, as of the last day of such Participant’s active employment
with the Corporation (or its Subsidiary) prior to such disability shall continue
to be treated as if the Participant were actively employed by the Corporation
(or its Subsidiary).
For purposes of this subsection, a Participant shall be considered to be
suffering from a “disability” if he or she is eligible for benefits under a
Corporation-sponsored long term disability benefits plan.
(g)
Leaves of Absence

If a Participant commences a parental or another leave approved by the
Corporation or a Subsidiary for a period longer than three months, all unpaid
and matured Restricted Stock Units held by the Participant as at the last day of
such Participant’s active employment with the Corporation (or its Subsidiary)
shall be payable in accordance with Section 7.
A number of unmatured Restricted Stock Units held by such Participant as at the
commencement of such Participant’s leave prorated based on the number of days of
active employment of the Participant during the Term to the total number of days
in the Term, shall continue to mature in accordance with the Plan during such
Participant’s Leave. Such number of Restricted Stock Units shall be paid in
accordance with Section 7.
All other unmatured Restricted Stock Units held by the Participant shall be
cancelled.
Grants of Restricted Stock Units may be made to a Participant while such
Participant is on a leave of absence for short term disability, family & medical
leave or maternity, paternity, parental or adoption leave, but no grants of
Restricted Stock Units may be made to a Participant while such Participant is on
any other leave of absence.


February 16, 2017
 
 




--------------------------------------------------------------------------------

- 11 -


(h)
Secondments

If a Participant is seconded to an entity other than a Subsidiary, the CEO shall
determine the manner in which all Restricted Stock Units held by the Participant
as at the date of the secondment shall be treated under the Plan; provided that
no such Restricted Stock Units shall be treated in a manner that could cause the
Participant to be subject to adverse tax treatment under Code Section 409A.
(i)
Double Trigger Change of Control

With respect to any Restricted Stock Units held by a Participant as at February
15, 2017, the “Change of Control” provisions of subsection 8(i) of the
Restricted Stock Unit Plan (2006, as revised effective November 2014) shall
continue to apply.
With respect to any Restricted Stock Units granted to a Participant on or after
February 16, 2017, if the employment of a Participant with the Corporation or a
Subsidiary is terminated by the Corporation (or its Subsidiary) other than For
Cause (including if a Participant’s employment terminates due to the
constructive dismissal of the Participant) within 2 years after the Change of
Control, such Participant’s date of termination of employment being the “Double
Trigger Date”, then the following provisions of this subsection 8(i) shall
apply.
All unpaid and matured Restricted Stock Units held by a Participant as at the
Double Trigger Date, where the Maturity Date is December 1 of the year prior to
the Double Trigger Date, shall continue to be payable in accordance with their
terms.
All unmatured Restricted Stock Units held by the Participant as at the Double
Trigger Date shall mature on the Double Trigger Date. Each Participant shall
have paid to him or her within 75 days of the Double Trigger Date occurring, in
full satisfaction for any amounts payable pursuant to Restricted Stock Units
under the Plan, an amount calculated pursuant to Section 7 in respect of all
matured Restricted Stock Units held by such Participant.
Notwithstanding the above, with respect to Participants who are U.S. Taxpayers,
no payment shall be made and no Restricted Stock Unit shall mature under this
subsection 8(i) unless the termination of the Participant’s employment
constitutes a “separation from service” as defined under Code Section 409A.
Furthermore, with respect to Participants who are U.S. Taxpayers, any amount
payable pursuant to this subsection 8(i) shall be paid within thirty (30) days
after the date that is six (6) months following the Double Trigger Date.


February 16, 2017
 
 




--------------------------------------------------------------------------------

- 12 -


(j)
No Future Grants

Upon the occurrence of any of the foregoing events listed under subsections 8(a)
to (f) in respect of a Participant, such Participant shall not be entitled to
receive any further Restricted Stock Unit grants and, except as set forth
herein, shall not be entitled to receive cash payment for the value of any
unpaid Restricted Stock Units, matured or unmatured, held by the Participant as
at the date of occurrence of such event.

9.
FUNDING

Except as contemplated in subsection 8(i), for certainty, the Corporation has no
obligation during the Term to pay or deposit any money into an account for the
benefit of a Participant or to issue from treasury or purchase any Shares or
other securities, to or for a Participant.

10.
TAXES AND REPORTING

Notwithstanding anything else contained herein, each Participant shall be
responsible for the payment of all applicable taxes, including, but not limited
to, income taxes payable in connection with the payment of the value of the
Restricted Stock Units and the Corporation, its employees and agents shall bear
no liability in connection with the payment of such taxes. The Corporation shall
have the right to deduct from all cash payments made to a Participant any taxes
required by law to be withheld with respect to such payments.

11.
NO GUARANTEE OF EMPLOYMENT

The existence of the Plan is in no way to be construed as a guarantee of
continued employment for any Participant, or of entitlement to any future Plan
awards, benefits, or payments.

12.
ADJUSTMENTS

(a)
In the event that the outstanding Shares of the Corporation shall be increased
or decreased, or changed into, or exchanged for a different number or kind of
shares or other securities of the Corporation or another corporation, whether
through a stock dividend, stock split, consolidation, recapitalization,
amalgamation, reorganization, arrangement or other transaction, and such
transaction or event is not a Change in Control, the HRC Committee or the Board
may make appropriate adjustment to the number or kind of shares or securities
upon which Restricted Stock Units are based under the Plan, and as regards to
Restricted Stock Units previously granted or to be granted pursuant to the Plan,
in the number and kind of shares or securities upon which the Restricted Stock
Units are based.

(b)
The appropriate adjustments in the number of Restricted Stock Units may be made
by the Board in its discretion in order to give effect to the adjustments in the
number



February 16, 2017
 
 




--------------------------------------------------------------------------------

- 13 -


of Shares of the Corporation resulting from the implementation and operation of
the Shareholder Rights Plan Agreement dated as of November 9, 1995 between the
Corporation and CIBC Mellon Trust Company, as the same may be amended, replaced
or substituted from time to time.

13.
EFFECT OF REORGANIZATION

In the event of any take-over bid or any proposal, offer or agreement for a
merger, consolidation, amalgamation, arrangement, recapitalization, liquidation,
dissolution or similar transaction or other business combination that is not a
Change of Control in which the Corporation is not the surviving or continuing
corporation (a “Reorganization”), all Restricted Stock Units granted hereunder
and outstanding on the date of such Reorganization shall be assumed by the
surviving or continuing corporation or entity, provided that the HRC Committee
or the Board may make appropriate adjustment in the manner in which maturing of
or payment on such Restricted Stock Units will occur prior to such assumption.
If, in the event of any such Reorganization, provision for such assumption
satisfactory to the HRC Committee or the Board is not made by the surviving or
continuing corporation, all unmatured Restricted Stock Units held by a
Participant as at the date of the Reorganization shall mature on a date (the
“Revised Maturity Date”), as determined by the HRC Committee, that is not less
than seven days and not more than 30 days prior to the date of the
Reorganization, and each Participant shall have paid to him or her, in full
satisfaction for any amounts payable pursuant to Restricted Stock Units under
the Plan, an amount calculated pursuant to Section 7 in respect of all matured
Restricted Stock Units held by such Participant, such payment to be made within
30 days after the Revised Maturity Date determined by the HRC Committee.
Notwithstanding the above, with respect to Participants who are US Taxpayers, no
payment shall be made and no vesting of any Restricted Stock Unit shall
accelerate under this Section 13 unless such Reorganization also qualifies as a
change in the ownership or effective control of the Corporation, or in the
ownership of a substantial portion of the assets of the Corporation, within the
meaning of Code Section 409A(2)(A)(v). In the case of a Reorganization that does
not so qualify, payments to any such Participant shall be made in accordance
with Section 7. The payment monies owing to these Participants will be placed in
an irrevocable trust which is located in the United States of America and
subject to the claims of the general creditors of the Corporation prior to the
Reorganization.

14.
AMENDMENTS, ETC.

The HRC Committee may at any time recommend to the Board for its approval the
revision, suspension or discontinuance of the Plan in whole or in part. No such
revision, suspension, or discontinuance shall alter or impair the rights of a
Participant in respect of matured Restricted Stock Units of such Participant,
without the consent of that Participant. In


February 16, 2017
 
 




--------------------------------------------------------------------------------

- 14 -


addition, no such revision, suspension or discontinuance shall result in adverse
taxation under Code Section 409A or cause the Plan to become a “salary deferral
arrangement” for the purposes of the Income Tax Act (Canada), unless otherwise
determined by the HRC Committee with the consent of the Participant.

15.
TRANSFERABILITY

Restricted Stock Units are not transferable other than by will or according to
the laws of descent and distribution.

16.
CONFLICT WITH WRITTEN EMPLOYMENT AGREEMENT

In the event of a conflict between the terms of this Plan and the terms of any
written employment agreement between a Participant and the Corporation, the
terms of the written employment agreement shall prevail.

17.
CODE SECTION 409A COMPLIANCE

With respect to any Participant who is a U.S. Taxpayer, the Corporation intends
that the Plan shall comply with the applicable provisions of Code Section 409A,
or an exemption from the application of Code Section 409A, in order to prevent
the inclusion in the gross income of such Participant of any amount in a taxable
year that is prior to the taxable year in which such amount would otherwise be
paid or made available to such Participant under the terms of the Plan. The Plan
shall be construed, interpreted and administered in a manner consistent with
such intent. In furtherance of this intent, to the extent that any term of the
Plan is ambiguous, such term shall be interpreted to comply with Code Section
409A, or an exemption from the application of Code Section 409A, as determined
by the Corporation. In no event may any participant who is a U.S. Taxpayer
designate, directly or indirectly, the calendar year of any payment to be made
under the Plan.

18.
INCENTIVE COMPENSATION CLAWBACK POLICY

Where applicable, payments made to Participants under this Plan will be governed
by the terms of the Corporation’s Incentive Compensation Clawback Policy.

19.
EFFECTIVE DATE

The Plan was originally effective on September 1, 2006, and is amended and
restated under the form of this Plan document to be effective as of February 16,
2017.




February 16, 2017
 
 


